Case: 12-40500          Document: 00512230034             Page: 1   Date Filed: 05/03/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                 FILED
                                                                                 May 3, 2013

                                             No. 12-40500                       Lyle W. Cayce
                                                                                     Clerk

In the Matter of: JIM CHAMBERS,
                                                          Debtor

-------------------------------------------------------------

JIM CHAMBERS; MARY ANN CHAMBERS; MARK WEISBART,

                                                          Appellants
v.

FIRST UNITED BANK & TRUST COMPANY,

                                                          Appellee



                      Appeal from the United States District Court
                           for the Eastern District of Texas
                                      4:10-CV-70


Before KING, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*
        Appellants Jim and Mary Ann Chambers appeal the district court's order
affirming a bankruptcy court judgment regarding the validity of a bank lien.
After reviewing the briefs and the record in this matter, we agree with the


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40500    Document: 00512230034    Page: 2   Date Filed: 05/03/2013



                                No. 12-40500

thorough, well-reasoned analysis provided by the bankruptcy court in holding
that First United Bank & Trust’s lien securing the 2004 loan was valid under
the Texas Constitution. Because the district court did not err in affirming the
judgment of the bankruptcy court, we AFFIRM.




                                      2